Citation Nr: 1633417	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a genitourinary disability, claimed as epididymitis and/or hernia.

2. Entitlement to an initial compensable rating for irritable bowel syndrome (previously gastritis) prior to December 30, 2015, and in excess of 30 percent thereafter.


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran has since moved, and jurisdiction is currently with the RO in Denver, Colorado.

To the extent that the Veteran's claim could be construed as a claim of total disability rating based on individual unemployability based on all service-connected disabilities, that matter is referred to the originating agency for action deemed appropriate.  

In June 2015, the Board remanded these claims for further development.  A review of the claims file reveals substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. No current disability involving the genitourinary system is shown.

2. Resolving all doubt in the Veteran's favor, gastrointestinal disability has been manifested by irritable bowel syndrome that has been severe since service; the exhibited symptoms are contemplated by the rating schedule.


CONCLUSIONS OF LAW

1. The criteria for service connection for a genitourinary disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for an initial 30 percent rating for irritable bowel syndrome (previously gastritis), but no more, since service discharge, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.114, Diagnostic Codes 7307, 7319 (2015).

 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO's August 2011 notice letter advised the Veteran of the VCAA requirements with respect to the service connection issue on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
 
The increased rating claim arises from an appeal of an initial evaluation following a grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examinations.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded VA examinations in September 2011 and December 2015.  In June 2015, the Board remanded these claims to obtain VA examinations, and updated VA and non-VA medical records.  The September 2015 VA examination report and opinions are adequate, and updated medical records were received, therefore the remand order was complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no indication that the examinations or medical opinions in this case are somehow inadequate or faulty.  Thus, VA satisfied its duty to obtain a medical opinion in this case.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) . 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims entitlement to service connection for a genitourinary disability, to include epididymitis and/or a hernia.  He contends that he developed epididymitis or a hernia during physical training in service.  See December 2013 VA Form 9.

Service records show treatment for a hernia and epididymitis.  His January 2003 enlistment examination showed a normal clinical evaluation.  November 2005 service treatment records show complaints of groin pain attributed to lifting heavy weights.  A November 2005 inguinal ultrasound showed a moderate size right inguinal hernia and a tiny left sided indirect inguinal hernia.  The Veteran was placed on temporary duty restriction with no heavy lifting until December 2005.  A December 2005 bilateral groin ultrasound showed a tiny left-sided indirect inguinal hernia and an incompletely reducible right indirect inguinal hernia.  Based on the ultrasound, the treating physician recommended "watchful waiting" but not surgery.  January 2010 service treatment records show a diagnosis and treatment for epididymitis.  Thereafter, a January 2011 ultrasound showed no inguinal hernias and was normal.  On separation, in May 2011, the Veteran did not complain of symptoms related to a genitourinary disability.

The Veteran was afforded a VA general medical examination in September 2011.  He reported a November 2005 weight lifting incident causing a pull in his right groin.  He sought treatment and a November 2005 ultrasound found a hernia.  In addition, he reported that after service he received treatment for right testicle epididymitis.  On examination, his genitourinary exam was normal, and the examiner determined that there was no current genitourinary disability.

The Veteran was afforded another VA examination in December 2015.  On physical examination there was no evidence of a hernia, and examinations of the penis, testes, and epididymis were normal.  The examiner determined that there was no current genitourinary disability.  As rationale, the examiner noted that the Veteran was diagnosed with right epididymitis in January 2010 that has since resolved.  A January 2011 ultrasound showed a small right epididymal cyst, but normal epididymis and testicles.  In reference to the Veteran's hernia claim, the examiner stated that evidence in 2005 documented a right moderate inguinal hernia, but no recurrent inguinal hernia has been demonstrated.  The examiner noted that although the Veteran had an inguinal hernia in the past, he does not have one presently because the natural history of an inguinal hernia is that it may progress, become symptomatic, or regress.  Here, the Veteran's inguinal hernia regressed.  

The Board finds that service connection for a genitourinary disability is not warranted because the disability has not been present during the period of the claim.  Brammer, 3 Vet. App. at 225.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Regarding the Veteran's claim of genitourinary pain, he is competent to comment on this and his claim in this regard is credible.  His claim that he continues to have pain similar to what he experienced in service when he exhibited a hernia and epididymitis makes it more probable that the disability in service has continued than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Both the September 2011 and December 2015 VA examiners, after conducting thorough examinations, found that the Veteran did not currently have a diagnosed or identifiable genitourinary disability.  The Board finds the  VA examination reports more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The service treatment records indicate that the Veteran was assessed with a hernia and epididymitis that has since resolved.    Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and service connection for a genitourinary disability is not warranted.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a genitourinary disability, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
Initial Increased Rating Claim

The Veteran claims entitlement to an initial compensable rating for irritable bowel syndrome (previously gastritis) prior to December 30, 2015, and in excess of 30 percent thereafter.

Because the Veteran is challenging an initially assigned disability rating, that issue has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's irritable bowel syndrome (previously gastritis) has been rated noncompensable since service connection was established on August 10, 2011.  The rating was increased to 30 percent, effective December 30, 2015.  Initially, the Board notes that the Veteran was granted service connection and assigned a noncompensable evaluation for gastritis under Diagnostic Code 7307 (2015).  However, during the pendency of the claim, a December 2015 examiner diagnosed irritable bowel syndrome (IBS), and found that the Veteran no longer had a diagnosis of gastritis.  Thus, for the latter period IBS was evaluated under Diagnostic Code 7319. 

Diagnostic Code 7307 (gastritis) provides a 10 percent evaluation for chronic hypertrophic gastritis with small nodular lesions and symptoms.  A 30 percent evaluation is warranted for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent evaluation is warranted for chronic hypertrophic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307 (2015).  The Board notes that certain provisions of the rating schedule for digestive system disorders were revised, effective July 2, 2001.  See 66 Fed. Reg. 29,488 (May 31, 2001).  However, the criteria for Diagnostic Codes 7307 remain unchanged.

Under Diagnostic Code 7319 (IBS or irritable colon syndrome), a non-compensable evaluation is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation, the highest schedular rating available, is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.

Terms such as "severe," "considerable," and "of lesser severity" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.

The Rating Schedule states that there are diseases of the digestive system which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.113, 4.114.  The Rating Schedule prohibits Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, from being combined with each other.  A single evaluation will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  As such, the Board will evaluate the evidence of record, along with the criteria noted under Diagnostic Codes 7307 and 7319, and award a rating for the predominant disability picture from both digestive disorders.

The Veteran claims entitlement to a compensable rating for IBS (previously gastritis) prior to December 2015, and in excess of 30 percent thereafter due to gastritis symptoms.  See May 2012 Notice of Disagreement.

The Veteran was diagnosed with gastritis during service based on an October 2010 gastrointestinal panendoscopy showing mild superficial gastritis.  Post-service, he has not reported, and the claims file does not include, any treatment for a gastrointestinal disability.

The Veteran was afforded a general VA examination in September 2011.  His gastrointestinal exam was normal with no evidence of lesions.  The examiner diagnosed gastritis and indicated that the Veteran had stomach issues.  However, the Board indicated in the June 2015 Remand that the 2011 VA examination was not sufficient to rate the service-connected disability.   

The Veteran was afforded another VA examination in December 2015.  He reported the use of over the counter medication to treat gastrointestinal symptoms.  He reported upper quadrant pain with lower bloating, abdominal cramps, and intermittent diarrhea.  It was reported that symptoms had persisted since service.  The examiner noted that the Veteran was asymptomatic and diagnosed IBS diarrhea predominant.  The examiner noted that an October 2010 gastrointestinal panendoscopy showed mild superficial gastritis, a clinically insignificant endoscopic finding unrelated to IBS.  As for signs and symptoms, the Veteran had occasional episodes of bowel disturbance with abdominal distress, and 4 episodes of exacerbations or attacks of the intestinal condition.  There was no weight loss or other signs and symptoms.  The examiner noted that a May 2010 ultrasound, August 2010 CT scan of the abdomen, and October 2010 upper gastrointestinal panendoscopy were normal.    

The Board has reviewed the evidence of record and finds that the Veteran's gastrointestinal symptoms have persisted since service and are not dissimilar to the symptoms exhibited on the December 2015 VA examination.  Accordingly the criteria for a 30 percent rating effective from service discharge is warranted.  However, an initial rating higher than 30 percent is not warranted.  The 30 percent rating contemplates severe symptoms and the symptoms are not greater than severe.  He did not exhibit severe gastritis with hemorrhages or ulcerated areas warranting a 60 percent rating under Diagnostic Code 7307.  

The Board has also considered whether a higher rating is warranted under an alternative Diagnostic Code.  However, the Board finds that during this period Diagnostic Code 7319 reflects the Veteran's predominant disability picture of gastritis.  

In sum, the evidence supports an initial 30 percent rating for IBS (previously gastritis) but no higher.  

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, neither the first nor second Thun element is satisfied.  Here, the rating schedule contemplates the gastrointestinal disability level and symptomatology resulting from IBS or gastritis.  Given the variety of ways in which the rating schedule contemplates gastrointestinal disability level and symptomatology, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  During the relevant period, there is no indication of any hospitalizations due to his gastrointestinal disability and there is no indication that this disability markedly interferes with employment.  

Therefore, the Veteran's IBS (formerly gastritis) disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.

As mentioned, there is no evidence that the Veteran's IBS (formerly gastritis) disability renders him unemployable.  On September 2011 examination, the Veteran reported that he was not employed, however, he attributed his unemployment to recently leaving active service and not to his gastrointestinal disability.  The September 2011 examiner stated that the Veteran's gastritis would cause up to three days of absenteeism.  The December 2015 examiner indicated that the Veteran's gastrointestinal disability does not impact his ability to work, and that the Veteran can perform unlimited strenuous physical or sedentary work.  Thus, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for a genitourinary disability is denied.

Entitlement to an initial 30 percent rating, but no higher, for irritable bowel syndrome (previously gastritis) is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


